Title: To George Washington from James Gildart, 22 April 1766
From: Gildart, James
To: Washington, George



Sir
Leverpoole [England] April 22d 1766.

I wrote you of the 28th Novr ⅌ the Totness Capt. Barwich of whoes Arrivall In York have lately been advised that I hope you have received mine In Answer to your esteemed favour of the 20th Sept. duplicate of wc. have now before me. I gave you the best Information relating to Hemp from America I then could. Since have had a few Tons from Ra⟨ppa⟩hanock wch I sold At 27 ⅌ Ton besides the bounty of £8 ⅌ this parcell was of a good Staple but farr from being well Cleaned besides some of it had been dew-Ratted wch hurts the staple & makes it tender & of a disagreeable blackh Colour. had it been water-ratted as the Law requires & clean would readily have fetched £30 pr Ton. the bounty will be paid Me here with acct expence more than a small perquiset to the ⟨offcirs⟩, As to Flax I can say very little about haveing Seen none from Am[eric]a Imported. Its Still very high, and likely to be so & the same wth hemp. Should the Totness load In Potomack Shall hope for your kind Assistance. Tobos are now from 2¼ to 3¼ & I think will not be lower. the Fren[c]h could not this year get Near the Quantity they wanted that Should your ensuing Crop be ever so larg they Cant decline much If any is my reall Sentiments[.] here-with you have the Acct Sales of light hhds Tobo the Ntt Proceeds £88:17:2¼ wch have placed to Master Jno. Park Custis’s Cred. As you directed. hope the Sale will be Agreeable when I assure you I did my utmost to Serve the young Gentleman. I hope for your Assistance to Mullay on york River he I expect will be there early the Next month. I congratulate you on the Repeal of the so much disliked Stamp Act & I am respy Sir Yr Most Obt Sert

Jame. Gildart

